Citation Nr: 1616489	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-15 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an extraschedular rating for PTSD.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

4.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 1967, including combat service in the Republic of Vietnam.  He received various decorations evidencing combat including the Combat Infantryman Badge and the Purple Heart Medal.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, that granted service connection and a 30 percent rating for PTSD, effective April 4, 2008.  

In November 2009, the Veteran appeared at a personal hearing at the RO.  

In September 2010, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  

In March 2013, the Board determined that the issue of entitlement to a TDIU was raised during the Veteran's previously appealed increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board also granted an initial rating of at least 50 percent for the Veteran's service-connected PTSD, and remanded the issue of entitlement to an initial rating higher than 50 percent for PTSD, as well as the issue of entitlement to a TDIU, for further development.  

Further, in light of the decisions of the United States Court of Appeals for Veterans Claims (Court) in Buie v. Shinseki, 24 Vet. App. 242, 250 (2011) and Bradley v. Peake, 22 Vet. App. 280 (2008), the Board must also consider the Veteran's entitlement to special monthly compensation at the housebound rate.  

The issues of entitlement to an extraschedular rating for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since the effective date of service connection on April 4, 2008, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to various symptoms; total occupational and social impairment has not been shown.  

2.  The Veteran is in receipt of a 100 percent disability rating for his service-connected prostate cancer effective June 23, 2015, and at least a combined rating of 60 percent for his additional service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but no higher, for PTSD have been met since service connection became effective on April 4, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  

2.  The criteria for SMC at the housebound rate, effective June 23, 2015, have been met.  38 U.S.C.A. §§ 1114(s), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2015).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard April 2008 letter satisfied the duty to notify provisions for the underlying service connection claim.  In any case, the appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  More recent treatment records were obtained pursuant to the Board's March 2013 remand.  

The Veteran has also been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ noted the basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for entitlement to a higher rating for PTSD.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Additionally, the Veteran was provided with VA examinations in July 2008 and February 2010.  Pursuant to the Board's March 2013 remand, the Veteran was also provided with a VA examination in July 2013.  The examinations are sufficient evidence for deciding this claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.  

II. Analysis

A. PTSD

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2015).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. At 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. At 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

A 30 percent rating is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversion normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).  

In evaluating the evidence, the Board has noted various Global Assessment of Functioning (GAF) scores which clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 31 to 40 is meant to reflect an examiner's assessment of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates the examiner's assessment of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126.

A private April 2008 statement from a licensed clinical professional counselor at Lakeview Community Services indicates that he had treated the Veteran on four separate occasions.  The counselor reported that the Veteran's chief complaints were interrupted sleep, irritability, and recurrent thoughts of combat which were exacerbated by current events in Iraq and Iran.  It was noted that the Veteran stated that he was more depressed and that he had less interest in activities that he had previously enjoyed.  The counselor related that the Veteran also maintained that he felt uncomfortable in social situations and that he always had to face the door in public settings.  The counselor indicated that during each session, the Veteran appeared well dressed, articulate, and affable.  It was noted that the Veteran appeared nourished and fit, but that he stated he was saddened and that he had lost interest in such activities as distance running and exercising with his wife.  The counselor reported that the Veteran was able to recall his combat experiences in poignant detail, and that he could vividly recall people and events.  The counselor stated that the Veteran met the DSM-IV criteria for PTSD as a result of his service during the Vietnam War.  The counselor indicated that he believed that the Veteran had coped well with his symptoms over the years, but that he was still reacting to combat stress.  The counselor reported that the Veteran's memories had resurfaced in his retirement.  

A July 2008 VA psychiatric examination report includes a notation that the Veteran's claims file has been reviewed.  The Veteran reported that he saw a therapist for four visits and that he was treated for PTSD.  He stated that he stopped going to the sessions because his insurance company would not pay for them.  The Veteran indicated that he had daily PTSD symptoms and that they were of a moderate severity.  He maintained that there had been no periods of remission of his symptoms.  

The Veteran reported that he went to college for a year and a half and was then put on academic probation.  He stated that he ultimately completed his bachelor's degree in facilities and property management by going to night school.  He indicated that he worked at an automobile company on an assembly line for one year, and that he was then an electrical apprentice for four years.  The Veteran maintained that he then worked for the same automobile company as an electrical apprentice for thirteen years until his plant closed.  It was noted that the Veteran then worked at a pharmaceutical company for five years as a plant manager, and that he then worked at another automobile company as a supervisor and manager for over fifteen years.  The Veteran indicated that he was offered early retirement five years ago which he accepted.  He stated that he did some consulting for the automobile company until last year.  He reported that he maintained blueberry fields as a hobby.  The Veteran reported that he was currently suing his town due to the authorization of an illegal permit on a neighbor's land and that he has been spending numerous hours on such legal matters.  

The Veteran indicated that he had been married for thirty-nine years and that he had a good relationship with his wife.  He stated that he had one son and reported that their relationship was okay, but not too close.  The Veteran reported that he had some friendships and that he was very close to his brother who died during the previous year.  He stated that he had some friends from work, but that they were not close friends.  He maintained that he had many activities and leisure pursuits including hiking, riding his motorcycle, photography, computer work, and skiing.  The Veteran indicated that he drank heavily until his was forty-two years old, and that he presently drank on a minimal basis.  It was noted that the Veteran denied that he had any history of assaultiveness or suicide attempts.  

The examiner reported that the Veteran had no impairment of his thought process or with communication.  The examiner stated that there was no evidence of delusions or hallucinations, and that the Veteran made good eye contact.  It was noted that the Veteran was pleasant and cooperative, and that he had no inappropriate behaviors.  The examiner indicated that the Veteran denied that he had suicidal or homicidal thoughts, and that he was able to maintain minimal personal hygiene and other basic activities of daily living.  The examiner related that the Veteran was oriented to person, place, and time, and that he denied any memory loss or impairment.  It was noted that the Veteran was not obsessive or ritualistic and that his rate and flow of speech were unremarkable.  The examiner maintained that the Veteran denied that he had panic attacks and that he denied having a depressed mood.  The examiner stated that the Veteran did describe feeling uncomfortable in social situations and that he reported difficulty staying asleep.  The examiner indicated that there was no evidence of impaired impulse control.  It was noted that the Veteran asserted that he had occasional nightmares about being ambushed, or about Vietnam, and that he was less enthusiastic about his activities.  The examiner indicated that the Veteran had intrusive thoughts about Vietnam, that he complained about irritability, and that he avoided talking about Vietnam or watching news about Iraq.  

The diagnosis was PTSD.  A GAF score of 55 was assigned.  The examiner maintained that the Veteran met the criteria for PTSD outlined in DSM-IV.  The examiner indicated that the Veteran described some psychosocial functional status and quality of life changes following his trauma.  It was noted that the Veteran was able to maintain solid long term employment, that he was a good employee, and that he was currently retired.  The examiner reported that the Veteran did not describe significant occupational impairments related to his PTSD.  The examiner stated that the Veteran's routine responsibilities of self-care were fairly good and that his family role was fairly good, but that he did described having a more distant relationship with his son.  The examiner indicated that the Veteran described having a few social relationships and many leisure pursuits, but that he had not been engaging in his leisure pursuits as much over the previous couple of years.  It was noted that the Veteran's PTSD symptoms were primarily responsible for his impairment in functional status and quality of life.  The examiner stated that the Veteran's prognosis was unclear and that he had not undergone significant treatment for his PTSD.  

The examiner maintained that there was an occasional decrease in work efficiency, but that the Veteran generally functioned satisfactorily in terms of routine behavior, self-care, and normal conversation.  The examiner stated that it appeared that the Veteran's PTSD signs and symptoms minimally impacted his work.  The examiner indicated that it appeared that the Veteran's PTSD signs and symptoms moderately interfered with his social functioning.  It was noted that the Veteran had difficulties with having close friends and that he described some irritability and difficulties with his wife and son at times.  The examiner commented that it appeared that the Veteran's PTSD signs and symptoms mildly impacted his occupational functioning and moderately impacted his social functioning.  

VA treatment records dated from May 2009 to December 2009 refer to continued treatment for disorders including PTSD.  

For example, a June 2009 VA treatment report noted that the Veteran reported that he suffered from nightmares, sleeplessness, irritability, intrusive thoughts, and intrusive memories.  It was noted that the Veteran had been married for forty years.  The examiner reported that the Veteran was alert, attentive, and that he was oriented times threes.  The examiner stated that the Veteran was agitated and that his grooming was appropriate.  The examiner indicated that the Veteran's speech was of a normal rate and rhythm, that his language was intact, and that his affect was congruent with his mood.  There were no hallucinations or delusions.  It was noted that the Veteran's thought process was normal and coherent, that he did not have unusual thought content, and that his insight and judgement were good.  The examiner related that the Veteran's memory was intact and that he had no suicidal or violent ideation.  The diagnosis was PTSD, chronic.  A GAF score of 65 was assigned.  

A February 2010 VA psychiatric examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he had not been hospitalized for any mental health conditions or illnesses.  He stated that his psychiatric symptoms were frequent and that they occurred once per day to once per week.  He stated his symptoms were mild to moderate in severity and that they had occurred for years.  It was noted that, overall, the Veteran described his symptoms as chronic and continuous, but also fluctuating.  The Veteran stated that his VA treatments had been helpful, particularly with his more recent counseling sessions in combination with medications.  He stated that he was reluctant to stay on medication for very long.  

The Veteran reported that he retired in 2002, but that he did perform periodic, although infrequent, consulting with the automobile company where he used to work as an engineer.  He stated that he would work a few weeks out of the year.  The Veteran indicated that he was married and that he had one adult son.  He maintained that he was somewhat estranged from his son and that he wasn't fully present as a father due to his war experiences.  The Veteran reported that he had a very limited degree, as well as quality, of social relationships and that he preferred to be alone.  He stated that he enjoyed solitary activities such as skiing, photography, and searching on the internet.  It was noted that there was no history of violence or assaultiveness and no history of suicide attempts.  The Veteran reported that he consumed one to two beers per month.  The examiner indicated that with regard to current psychological function status and quality of life, the Veteran functioned at an average to occasional below average range.  It was noted that the Veteran enjoyed a mostly good, but an occasional fair, quality of life.  

The examiner indicated that the Veteran was well groomed and cooperative, and that he had no impairment of his thought process or communication.  The examiner stated that the Veteran had no delusions or hallucinations and that he made excellent eye contact.  It was noted that there were no suicidal or homicidal thoughts, ideas, plans, or intentions.  The examiner reported that the Veteran made excellent eye contact and that he had the ability to maintain minimal personal hygiene and other basic activities of daily living.  The examiner stated that the Veteran was oriented to person, place, and time, and that there was no memory loss or impairment.  The examiner indicated that the Veteran did not have obsessive or ritualistic behavior and that there were no panic attacks.  It was noted that the Veteran endorses a significant amount of persistent, but fluctuating, anxiety.  The examiner reported that the Veteran's impulse control was not impaired and that he did endorse a significant amount of insomnia.  The examiner stated that the Veteran also endorsed a significant amount of anger and irritability.  

The diagnoses were PTSD, mild to moderate with a mixed presentation of hyperarousal, reexperiencing, numbing, and avoidance symptomatology, and a prior history of alcohol abuse as a complication of untreated PTSD, in full remission for over twenty years.  A GAF score of 60 to 70 was assigned.  The examiner stated that the Veteran continued to meet the DSM-IV criteria for PTSD.  The examiner indicated that there had been no substantial or significant deteriorations or improvements since the Veteran's last VA psychiatric examination in July 2008.  It was noted that the Veteran continued to be retired, that he had a small business, and that he did perform consulting work.  The examiner reported that the Veteran did execute routine responsibilities of self-care with ease.  The examiner related that the Veteran had limited family role functioning, with primarily only having contact with his wife and minimal contact with his adult son.  The examiner maintained that the Veteran reported that he had a continued solitary status with regard to social and interpersonal relationships, as well as recreational and leisure pursuits.  It was noted that there continued to be linkage between the Veteran's PTSD symptomatology and changes in his impairment in functional status and quality of life.  The examiner stated that the Veteran's prognosis for improvement was good provided that the Veteran could continue to receive counseling and medication that he desired.  The examiner maintained that, overall, the Veteran functioned in the average range or presented with a good quality of life.  

The examiner indicated that the Veteran continued to present, overall, with an occasional decrease in work efficiency and intermittent periods of an inability to perform social and occupational tasks due to his PTSD symptomatology, but that, generally, there was reasonable or satisfactory functioning.  The examiner stated that the Veteran's PTSD was primarily manifested with reexperiencing symptomatology which then led to insomnia, which in turn, led to anger and irritability in the daytime, impaired concentration, and overall hypervigilance or a sense of jitteriness and distrust.  It was noted that the Veteran also endorsed numbing and avoidance symptomatology which interfered with his ability to adequately provide his family income through his consulting business.  

Private and VA treatment records dated from March 2010 to March 2013 show treatment disorders including PTSD.  There are multiple diagnoses of PTSD, as well as multiple assigned GAF scores 55, as well as one assigned GAF score of 50.  

For example, a November 2010 VA treatment entry noted that the Veteran described some exacerbation of his PTSD symptoms over the previous few years, possibly related to his retirement.  The Veteran reported that he had experienced nightmares for years.  He also stated that he thought he was having heart problems, but that his symptoms were identified as panic attacks.  The Veteran also indicated that he had rage type anger and reported that he had current run-ins with a zoning board.  The Veteran further indicated that he did not do well with social situations.  The examiner stated that the Veteran was well groomed and cooperative.  It was noted that the Veteran's mood was primarily anxious and that his affect showed a good range without lability.  The examiner maintained that the Veteran's speech was normal in pace and tone, and that his thought process was logical and coherent.  There were no abnormal movements or tremors.  The examiner indicated that there was no history of suicidal behavior.  The assessment was PTSD.  A GAF score of 55 was assigned.  The examiner stated that the Veteran gave a classic history for a panic disorder with agoraphobia.  

A September 2010 private report from a nurse practitioner at the Saco River Medical Group, P.C., indicates that the Veteran suffered from several recurring symptoms related to his PTSD.  The nurse practitioner stated that the Veteran suffered from nightmares related to his experiences in Vietnam and that he also suffered from intrusive thoughts and memories, flashbacks, and an exaggerated startle response.  The nurse practitioner stated that such symptoms caused day to day problems with the Veteran's sleep, and that they also caused anxiety, panic attacks, depression, and problems with interpersonal relationships and interactions.  It was noted that an inability to trust or feel safe in the world around him had been the most difficult and impactful problems in the Veteran's life.  The nurse practitioner stated that it was as if the Veteran's brain was preprogramed for danger and that, unfortunately, such led to hypervigilance, distrust, and isolation which caused severe anxiety and depression.  The nurse practitioner maintained that she would suggest that the Veteran's GAF score was 50.  

A February 2011 VA treatment entry related an assessment of PTSD.  The examiner stated that the Veteran also gave a classic history for a panic disorder with agoraphobia.  A GAF score of 55 was assigned.  As to a mental status evaluation, the examiner reported that the Veteran was well groomed and cooperative, and that his mood was depressed.  The examiner stated that the Veteran's affect showed a serious expression and that it was in the adequate range.  It was noted that the Veteran's speech had a normal pace and tone, and that his thought process was logical and coherent.  There were no abnormal movements or tremors.  The examiner reported that the Veteran had a gratifying response to Propranolol and that such reduced the need to manage his anger problems with an antidepressant.  The examiner specifically stated that the Veteran had significant anxiety and an obsessional nature, which his Sertraline might be helping with, but that the Veteran was frustrated by the side effects of such medication.  

A July 2013 VA psychiatric examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he had been married for forty-four years and that he had a fairly good relationship with his wife.  He stated that he had a good relationship with his son.  The Veteran indicated that he had not worked since February 2007 when he was employed as an engineering consultant for an automobile corporation.  He indicated that he had psychiatric symptoms of unprovoked anger; rage; insomnia; and panic attacks.  He also stated that he was generally antisocial.  It was noted that the Veteran was in counseling at a VA medical facility.  The Veteran reported that he consumed alcohol once per month and that he would have one or two beers when he drank.  

The examiner reported that the Veteran's appearance and behavior were appropriate.  The examiner stated that the Veteran's speech was normal, that his mood was anxious, and that his affect was congruent with his mood and in the full range.  It was noted that the Veteran's thought process was goal directed and that his thought content showed no preoccupations, obsessions, delusions, or suicidal or homicidal ideation.  The examiner indicated that the Veteran was oriented times four and that he had mild problems with attention and concentration, short-term memory, and long-term memory.  The examiner stated that the Veteran's insight was within normal limits, that his moral and ethical thinking was within normal limits, and that his commonsense reasoning and judgment were within normal limits.  The examiner indicated that the Veteran slept a total of four to five hours a night and that he would awaken once per night due to not knowing why, or due to nightmares.  The examiner reported that the Veteran's appetite was good and that his energy level varied.  It was noted that the Veteran suffered from depression some of the time.  The examiner maintained that the Veteran had situation anxiety and that he suffered from anxiety attacks which averaged about twice per week.  

As to PTSD criteria pursuant to the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV), the examiner indicated that the Veteran met all aspects of Criteria A, and at least some of the aspects of Criteria B, C, D, E, and F.  The examiner indicated, as to Criteria F, that the Veteran's PTSD caused significant distress or impairment in social, occupational, or other areas of functioning.  The examiner indicated that the Veteran's current PTSD symptoms were a depressed mood; anxiety; chronic sleep impairment; and mild memory loss, such as forgetting names, directions, or recent events.  

The diagnosis was PTSD.  A GAF score of 70 was assigned.  The examiner indicated that the Veteran had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and his ability to perform occupational asks only during periods of significant stress, or, symptoms controlled by medication.  The examiner reported that the Veteran spent his days busy with firewood, taking care of his blueberry fields, building stone walls, and with the general upkeep of his property and using his computer.  It was noted that the Veteran's hobbies included maintaining a website and editing newsletter.  The examiner stated that the Veteran enjoyed photography, selling jam, hiking, and occasionally riding his motorcycle.  

The examiner commented that from a psychologically perspective only, it was at least as likely as not that the Veteran could secure and maintain substantially gainful employment.  The examiner stated that the Veteran had sufficient intelligence; abstract thinking abilities; fine motor coordination; analytical abilities; ability to follow directions; and an adequate memory.  The examiner indicated that it was important to note that the reason the Veteran gave about not working was a consultant was because the person who used to find him jobs retired.  It was noted that the Veteran was not comfortable marketing himself.  The examiner related that the Veteran was a very active man, physically, with all the things that he did on his property and that he was active, mentally, in that he edited a newsletter ad managed a website.  

Subsequent VA treatment records refer to continued treatment for PTSD.  

The evidence shows that the Veteran has been married to his wife for over forty-four years.  He reports that he has a fairly good relationship with his wife.  The Veteran has a son and has indicated that their relationship is currently good, but has stated that it has been somewhat estranged in the past.  The Veteran is currently retired, but has previously worked for decades, including many years of employment with two respective automobile corporations.  He also performed consulting work following his retirement.  The Veteran indicates that he currently edits a newsletter and runs a website.  He also has a blueberry farm.  A July 2013 VA psychiatric examination report relates a GAF score of 70, suggestive of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships..  The examiner indicated that the Veteran had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and his ability to perform occupational asks only during periods of significant stress, or, symptoms controlled by medication.  The Board notes, however, that the examiner also indicated that the Veteran's PTSD caused significant distress or impairment in social, occupational, or other areas of functioning, and that his PTSD symptoms included a depressed mood; anxiety; chronic sleep impairment; and mild memory loss, such as forgetting names, directions, or recent events.  

A prior February 2010 VA psychiatric examination report relates a GAF score of 60 to 70, which is suggestive of some mild symptoms, or moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The examiner, at that time, indicated that the Veteran continued to present, overall, with an occasional decrease in work efficiency and intermittent periods of an inability to perform social and occupational tasks due to his PTSD symptomatology, but that, generally, there was reasonable or satisfactory functioning.  The examiner stated that the Veteran's PTSD was primarily manifested with reexperiencing symptomatology which then led to insomnia, which in turn, led to anger and irritability in the daytime, impaired concentration, and overall hypervigilance or a sense of jitteriness and distrust.  It was noted that the Veteran also endorsed a number of numbing and avoidance symptomatology which interfered with his ability to adequately provide his family income through his consulting business.  

The Board observes that a July 2008 VA psychiatric examination report notes a GAF score of 55, suggestive of moderate symptoms.  The examiner stated that there was an occasional decrease in Veteran's work efficiency, but that he generally functioned satisfactorily in terms of routine behavior, self-care, and normal conversation.  The examiner also maintained that it appeared that the Veteran's PTSD signs and symptoms minimally impacted his work, but that they moderately interfered with his social functioning.  

The Board notes that VA treatment records show GAF scores ranging from 55, suggesting moderate symptoms, to 65, suggesting some mild symptoms.  However, such VA treatment records also include references to panic attacks on numerous occasions, as well as a reference to significant anxiety and an obsessional nature.  Further, a September 2010 treatment report from a nurse practitioner at the Saco River Medical Group, P.C., noted a GAF score of 50, suggesting serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  The nurse practitioner specifically indicated that the Veteran's PTSD symptoms included isolation and severe anxiety and depression.  The Board also notes that in statements and testimony on appeal the Veteran has reported that he has symptoms including panic attacks that are near continuous, as well as obsessional rituals and impaired impulse control.  

Viewing all the evidence, the Board finds that, continuously since the effective date of service connection on April 4, 2008, there is a reasonable basis for finding that the Veteran's PTSD is productive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to various symptoms supporting a higher rating of 70 percent.  

However, the Board cannot conclude based on the psychiatric symptomology that the Veteran's PTSD is of such severity to produce total occupational and social impairment as required for a 100 percent rating.  The evidence does not show symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of the Veteran hurting himself or others; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name, that are indicative of a 100 percent rating.  Thus, the 70 percent rating being assigned adequately addresses his PTSD symptomatology, which more closely approximates the 70 percent criteria compared to the 100 percent criteria.  See 38 C.F.R. § 4.7.

As this is an initial rating case, consideration has been given to "staged ratings" (different percentage ratings for different periods of time, since the effective date of service connection, based on the facts found).  Fenderson, 12 Vet. App. at 119.  The Board notes, however, that staged ratings are not indicated in the present case, as the Board finds the Veteran's PTSD has continuously been 70 percent disabling since April 4, 2008, when service connection became effective.  

Thus, a higher initial rating to 70 percent, continuously since April 4, 2008, is granted.  The Board has considered the benefit-of-the-doubt rule in making the current decision, but the preponderance of the evidence is against a higher rating for PTSD for this period.  38 U.S.CA. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B. SMC

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, or more, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  

In this case, a September 2015 rating decision granted service connection and a 100 percent rating for prostate cancer, effective June 23, 2015.  In the above decision, the Board has increased the rating for the Veteran's service-connected PTSD from 50 percent to 70 percent.  The Veteran is also service-connected for tinnitus (rated 10 percent); bilateral hearing loss (rated 0 percent); status post basal cell carcinoma of the face (rated 10 percent); and status post excision of basal cell carcinoma of the right chest (rated 0 percent).  As such, the Veteran has a single disability rated at 100 percent and has additional service-connected disabilities independently ratable at 60 percent or more, effective June 23, 2015.  Therefore, the Board finds that the Veteran is entitled to SMC at the housebound rate as of June 23, 2015.  Thus, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective June 23, 2015.  See Bradley, 22 Vet App. at 280.  


ORDER

An initial higher rating of 70 percent is granted for PTSD continuously since the effective date of service connection on April 4, 2008, subject to the laws and regulations governing the payment of monetary awards.  

Entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective June 23, 2015, subject to the laws and regulations governing the payment of monetary awards.  

REMAND

The remaining issues on appeal are entitlement to an extraschedular rating for PTSD and entitlement to a TDIU rating.  

The Board has granted a higher initial rating of 70 percent for the Veteran's service-connected PTSD, effective April 4, 2008.  Given this change in circumstances, and to accord the Veteran due process, the RO must readjudicate the issue of entitlement to a TDIU.  

Additionally, this case was previously remanded by the Board March 2013, partly to schedule the Veteran for a VA examination to determine if it was at least as likely as not that the Veteran's PTSD rendered him unable to secure or follow a substantially gainful occupation.  

Pursuant to the Board March 2013 remand, the Veteran was afforded a VA psychiatric examination in July 2013.  There is a notation that the Veteran's claims file was reviewed.  The diagnosis was PTSD and a GAF score of 70 was assigned.  The examiner indicated that the Veteran had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and his ability to perform occupational asks only during periods of significant stress, or, symptoms controlled by medication.  The examiner also commented that from a psychologically perspective only, it was at least as likely as not that the Veteran could secure and maintain substantially gainful employment.  The examiner stated that the Veteran had sufficient intelligence; abstract thinking abilities; fine motor coordination; analytical abilities; ability to follow directions; and an adequate memory.  The examiner stated that it was important to note that the reason the Veteran gave about not working was a consultant was because the person who used to find him jobs retired.  It was noted that the Veteran was not comfortable marketing himself.  The examiner related that the Veteran was a very active man, physically, with all the things that he did on his property and that he was active, mentally, in that he edited a newsletter ad managed a website.  

The Board notes that the United States Court of Appeals for the Federal Circuit has held that VA is not always required to obtain a single examination that considers the combined effects of a veteran's service-connected disabilities in all TDIU claims.  See Geib v. Shinseki, 733 F.3d. 1350 (Fed. Cir. 2013).  However, in the Veteran's case, the Board finds that the record is now insufficient to evaluate the combined effect of the Veteran's service-connected disabilities without such an opinion.  

Moreover, any development of the TDIU issue may have an impact on the complete picture of the Veteran's service-connected PTSD and its effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating for PTSD will also be remanded.  

Accordingly, these issues are REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for his service-connected disabilities since July 2015.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Notify the Veteran that he may submit lay statements from individuals who may have first-hand knowledge, and/or were contemporaneously informed of the nature, extent, and severity of the symptoms of his service-connected disabilities, as well as the impact of those symptoms on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.  

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to ascertain the functional impairment of his service-connected disabilities.  The entire claims file, to include all electronic records, must be reviewed by the examiner.  

The examiner should respond to the following, without consideration of the Veteran's :

(a) Evaluate whether the Veteran's service-connected disability picture-whether due to a single disability or a cumulative effect of multiple disabilities-impairs his ability to meet the demands of a job, either sedentary or physical.  

(b) This should include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as concentrating, communicating and interacting with others. 

The examination report must include a complete rationale for all opinions expressed.  

4.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues remaining on appeal, including consideration of whether referral for extraschedular evaluation is warranted (for both PTSD and TDIU).  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


